Citation Nr: 0002833	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-29 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability claimed as secondary to service-connected 
bilateral pes planus.

2.  Entitlement to a rating greater than 30 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

With regard to the veteran's claim of entitlement to service 
connection for a low back disability claimed as secondary to 
bilateral pes planus, this case comes before the Board of 
Veterans' Appeals (Board) from a rating decision rendered in 
July 1997, in which the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
his claim.  The veteran subsequently perfected an appeal of 
that decision.

As for the veteran's claim of entitlement to an increased 
rating for bilateral pes planus, the Board notes that the 
veteran perfected an appeal of an April 1991 RO denial of 
this claim.  In March 1993 the Board remanded the case to the 
RO for additional development in the form of an examination.  
Upon completion of the examination, in a May 1993 decision, 
the RO increased the veteran's rating from 10 percent to 30 
percent effective March 1, 1991, the date of his claim.  At 
this time the RO deemed the appeal granted in full and the 
claim was apparently not returned to the RO.  However, the 
Board notes that the 30 percent rating was not a total grant 
of available benefits under the regulations, and therefore, 
the veteran's prior appeal was not satisfied.  AB v. Brown, 6 
Vet. App. 35 (1993).  Accordingly, although the record shows 
that the veteran also perfected an appeal of the RO's July 
1997 decision denying him an increased rating, his earlier 
appeal is still pending and the appropriate decision on 
appeal is the April 1991 decision.   

In a February 1999 Board decision, this case was remanded to 
the RO for additional development of both his claims.  Upon 
completion of this development the RO again denied the 
veteran's claims.  Accordingly, this case is properly before 
the Board for appellate consideration.
The veteran's claim of entitlement a rating greater than 30 
percent for his bilateral pes planus will be addressed in the 
remand portion of this decision.


FINDING OF FACT

There is no competent evidence of record relating the 
veteran's low back disorder to his service-connected 
bilateral pes planus.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder secondary to his service-connected bilateral pes 
planus is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Secondary service 
connection is established for any disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, the veteran is not 
asserting that his low back was injured during combat, but 
rather that his current low back disability is secondary to 
his bilateral pes planus.  

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for a 
low back disorder secondary to bilateral pes planus is not 
well grounded.  Although the RO did not specifically state 
that it denied the appellant's claim on the basis that it was 
not well grounded, the Board concludes that this was not 
prejudicial to the appellant.  See Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the United States Court of 
Appeals for Veterans Claims (Court) finds the claim to be not 
well grounded, the appropriate remedy is to affirm, rather 
than vacate, the Board's decision, on the basis of 
nonprejudicial error).  The Board, therefore, concludes that 
denying the appeal on this issue because the claim is not 
well grounded is not prejudicial to the appellant.  See 
Voerth v. West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded. 

The veteran contends that his current low back disorder is 
related to his service-connected pes planus.  Medical 
evidence of record indicates that the veteran has a current 
low back disability; however, the medical evidence of record 
does not indicate that this condition is related to his 
bilateral pes planus.  In a June 1997 private treatment 
record for the veteran's feet complaints, Dr. G. Neal, 
asserts that in his opinion the veteran's foot pain is due to 
sciatica from a bulging disc at L4-L5.  This statement 
suggests that the veteran's foot pain is not due to pes 
planus, but sciatica, and does not relate the low back pain 
to service.  Dr. Neal also stated, "I understand that he had 
severe foot problems when he was in the service, and I am 
certain that this problem is related to the pain that he had 
while he was in the service."  Attempts to have Dr. Neal 
clarify this statement were unsuccessful.  However, it is the 
Board's understanding of this statement that Dr. Neal was 
asserting that the veteran's current foot problem is related 
to the pain that he had in his feet during service without 
reference to his back condition.  This interpretation is 
supported by Dr. Neal's diagnoses which do not indicate a 
relationship between the veteran's identified low back 
condition and his foot problems, but which do assert 
diagnose, "painful feet since being in the military 
service."  

Additional medical evidence addressing a possible 
relationship between the veteran's low back disability and 
his bilateral pes planus is presented in a February 1999 VA 
examination report.  In the report the examiner asserts that 
the veteran's low back problems are most likely due to his 
obesity, and "[it] is unlikely to be related to his flat 
feet."  He states that he cannot contradict past 
associations, but he did not find any relationship between 
the two.

Given this evidence, the Board finds that there is no 
competent medical evidence relating the veteran's current low 
back disability to his service-connected bilateral pes 
planus.  To the extent that the veteran is trying to 
establish such a relationship, he is not competent to do so.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, in the absence of a competent nexus, the 
veteran's claim of entitlement to service connection for a 
low back disorder secondary to bilateral pes planus is denied 
as not well-grounded. 


ORDER

Entitlement to service connection for a low back disorder 
claimed as secondary to bilateral pes planus is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to a rating greater than 30 percent for 
his service-connected bilateral pes planus.  The Board notes, 
and the veteran's accredited representative points out, that 
in the February 1999 remand the RO was requested to schedule 
the veteran for an examination of his bilateral pes planus 
and have the examiner express an opinion as to the presence 
or absence of specific medical criteria.  A review of the 
record reveals that although the veteran was scheduled for an 
examination, this examination was identified as a spine 
examination.  Additionally, the examination report gives only 
cursory attention to the veteran's pes planus, and does not 
discuss many of the criteria pertinent for an adequate 
evaluation of this disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that "a remand by this Court or 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268 (1998).  Given 
this holding, and the RO's failure to ensure compliance with 
the Board's prior remand, the Board finds that this claim 
must be remanded prior to consideration of the veteran's 
claim.  Accordingly, the case is remanded to the RO for 
performance of the development outlined above and in the 
action paragraphs below.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since the 
last remand in February 1999 and which 
may not currently be in the claims file.

2.  The RO should schedule the veteran 
for an orthopedic examination of his 
feet.  The RO should notify the veteran 
of the consequences of failing to report 
for the examination.  The claims file 
should be provided to the examiner, and 
reviewed, prior to the examination.  The 
veteran's feet should be examined for 
objective evidence of a marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and on accentuated use, an 
indication of swelling on use, or any 
characteristic callosities; or whether 
there is marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation which is not improved by 
orthopedic shoes or appliances.  The 
examiner should also render an opinion as 
to the degree to which the veteran's 
bilateral pes planus impairs the 
veteran's functional ability, 
particularly over the course of an eight 
hour workday.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



